Citation Nr: 0947991	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  09-40 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for lung cancer.

2.  Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1946 to July 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for lung 
cancer is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

There is no clinical evidence of a skin cancer diagnosis.  


CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by military 
service and may not be presumed to have been so incurred, 
including as due to radiation exposure.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1310, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.311, 3.312 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the Board recognizes the Veteran's claim for skin 
cancer, which he alleges was first diagnosed and treated in 
1991.  However, although there is a single VA treatment note 
describing treatment for "lesions" in June 2007, the claims 
folder contains no evidence of a clinical diagnosis of skin 
cancer.  Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in April 2008 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in April 2008, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal. 

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA treatment records and private 
treatment records, although service treatment records were 
determined to have been destroyed in the fire at the National 
Personnel Records Center in St. Louis, Missouri, in July 
1973.  Further, the Veteran submitted additional records and 
written statements in support of his claim.  

The Board concedes that a specific VA medical opinion 
pertinent to the issue of service connection for skin cancer 
was not obtained.  In determining whether a medical 
examination be provided or medical opinion obtained, there 
are four factors to consider: (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations during the presumptive 
period; (3) an indication that the disability or symptoms may 
be associated with service; and (4) whether there otherwise 
is sufficient competent medical evidence of record to make a 
decision on the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Here, however, the Board finds that given the absence of a 
clinical diagnosis of skin cancer and the lack of an 
indication that skin cancer may be associated with service, 
remand for a VA examination is not warranted.  Therefore, the 
available records and medical evidence have been considered 
in order to make an appropriate determination as to this 
claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for skin cancer is denied.


REMAND

The Veteran also seeks entitlement to service connection for 
lung cancer based on exposure to ionizing radiation.  Service 
connection for disability based on exposure to ionizing 
radiation can be demonstrated by three different methods.  
See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are certain types of cancer that are presumptively 
service-connected when they occur in "radiation-exposed 
veterans."  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, "radiogenic diseases" may be service connected, 
provided that certain conditions are met, pursuant to 38 
C.F.R. § 3.311.  Third, service connection may be granted 
under 38 C.F.R. § 3.303(d) when it is established that the 
disease diagnosed after discharge is the result of exposure 
to ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Here, although the RO developed the Veteran's lung cancer 
claim under the "radiation-exposed veterans" presumption of 
38 C.F.R. § 3.309(d), it did not develop the claim under the 
"radiogenic diseases" presumption of 38 C.F.R. § 3.311.  
The Veteran has been diagnosed with lung cancer, which is 
listed as a qualifying radiogenic disease under 38 C.F.R. § 
3.311.  That regulation provides that in all cases in which 
it is established that a radiogenic disease first became 
manifest after service, and the disease is not subject to the 
presumptive periods provided in 38 C.F.R. §§ 3.307, 3.309 
(2009), an assessment will be made as to the radiation dose 
or doses.  38 C.F.R. § 3.311(a).  If exposure is confirmed, 
the claim will be referred to the Under Secretary for 
Benefits as directed in 38 C.F.R. § 3.111(b)(1)(iii) for 
further disposition.  

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: all forms 
of leukemia, except chronic lymphocytic leukemia; thyroid 
cancer, breast cancer, lung cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  Section 
3.311(b)(5) requires that bone cancer become manifest within 
30 years after exposure, posterior subcapsular cataracts 
become manifest within 6 months or more after exposure, 
leukemia become manifest at any time after exposure, and that 
other diseases specified in § 3.311(b)(2) become manifest 5 
years or more after exposure.  

Here, the Veteran's lung cancer was first diagnosed in 1991, 
thus satisfying the timing requirement of 38 C.F.R. 
§ 3.311(b)(5).  However, the RO failed to obtain an 
assessment as to the radiation dose or doses from the Under 
Secretary of Health.  As such, a remand is required so that 
the RO can fulfill the VA's duty to assist in the development 
of the Veteran's claim under 38 C.F.R. § 3.311.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The RO should secure the Veteran's 
medical treatment records from the 
Alexandria VA Medical Center in Pineville, 
Louisiana.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2.  The RO should then obtain the unit 
history of the 19th Infantry Regimen, 24th 
Infantry Division, from the U.S. Army & 
Joint Service Records Research Center 
(JSRRC) from December 1946 to March 1947.  
All efforts to obtain unit records should 
be fully documented, and the JSRRC must 
provide a negative response if records are 
not available.

3.  Once unit history records are 
obtained, along with any other records in 
the claims folder pertinent to the 
Veteran's radiation dose in service, they 
should be forwarded to the Under Secretary 
of Health to prepare a dose estimate, to 
the extent feasible, based on available 
methodologies.  If the Under Secretary of 
Health does not have the resources to 
prepare a dose estimate, dose data should 
be requested from the Department of 
Defense.  

4.  If radiation exposure is confirmed, 
refer the claim to the Under Secretary for 
Benefits as directed in 38 C.F.R. § 
3.111(b)(1)(iii) for further disposition.  

5.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


